111 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Steven ANDERSON, Appellant,v.U.S. PAROLE COMMISSION;  United States of America, Appellees.
No. 96-2217.
United States Court of Appeals, Eighth Circuit.
Submitted March 21, 1997.Filed April 7, 1997.

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Steven Anderson, a federal inmate, appeals from the district court's1 dismissal without prejudice of his 28 U.S.C. § 2241 petition for a writ of habeas corpus.  Having carefully reviewed the record and the parties' submissions, we conclude that the district court's judgment was correct and that an extended discussion is not warranted.  Accordingly, we affirm.  See 8th Cir.  R. 47B. We deny Anderson's appellate motions to supplement the record and for release.



1
 The Honorable Russell G. Clark, United States District Judge for the Western District of Missouri, adopting the report and recommendations of the Honorable James C. England, United States Magistrate Judge for the Western District of Missouri